Case: 12-10667       Document: 00512146660         Page: 1     Date Filed: 02/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 19, 2013
                                     No. 12-10667
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EDUARDO ARMENDARIS-RAMOS, also known as Miguel Lara-Rodriguez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:12-CR-3-1


Before KING, CLEMENT, and HAYNES, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Eduardo Armendaris-Ramos
raises an argument that he concedes is foreclosed by United States v. Newson,
515 F.3d 374, 377-78 (5th Cir. 2008), which held that the district court may not
award an additional one-level reduction under U.S. Sentencing Guidelines
Manual § 3E1.1(b) absent a motion from the Government and that the
Government may decline to move for the reduction based on the defendant’s
refusal to waive his right to appeal. Accordingly, the Government’s motion for

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10667   Document: 00512146660   Page: 2   Date Filed: 02/19/2013

                              No. 12-10667

summary affirmance is GRANTED, its alternative motion for an extension of
time to file a brief is DENIED, and the judgment of the district court is
AFFIRMED.




                                    2